EXHIBIT 10(xxii)

RETIREMENT AGREEMENT

This Retirement Agreement (this "Agreement") by and between The Stanley Works, a
Connecticut corporation (the "Company"), and John M. Trani (the "Executive"), is
entered into effective as of December 8, 2003 (the "Execution Date").

WHEREAS, the Executive is currently employed by the Company as its Chief
Executive Officer and serves as Chairman of the Company's Board of Directors;
and

WHEREAS, the Executive and the Company are parties to an Employment Agreement
entered into as of January 1, 2000 (the "Employment Agreement"); and

WHEREAS, the Executive and the Company have agreed that effective as of December
31, 2003 the Executive will retire from his employment and cease to serve as a
director of the Company;

WHEREAS, the Company and the Executive wish to set forth their mutual agreement
as to the terms and conditions of such retirement;

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1.    Retirement. Effective as of December 31, 2003 (the "Retirement Date"), the
Executive shall retire from his employment with the Company and shall resign
from his position as a member and Chairman of the Board of Directors of the
Company and from all other positions the Executive then holds as an officer or
member of the board of directors of any of the Company's subsidiaries or
affiliates (the Company and all of its subsidiaries and affiliates are
hereinafter referred to as the "Affiliated Entities"). The Executive hereby
agrees to execute any and all documentation of such resignations upon request by
the Company, but he shall be treated for all purposes as having so resigned
effective as of the Retirement Date, regardless of when or whether he executes
any such documentation.

2.    Employment and Equity Agreements. During the period from the Execution
Date to the Retirement Date, the Employment Agreement shall continue in full
force and effect. Without limiting the generality of the foregoing, the
Employment Agreement shall govern any termination of Executive's employment
which occurs prior to the Retirement Date. Upon the Executive's retirement from
the Company on the Retirement Date, the Employment Agreement shall terminate and
shall thereafter be of no force and effect; provided, however, that (1) Sections
3(b), 6(f)(ii), 7(a) and 8 of the Employment Agreement shall survive such
termination, (2) the Executive shall be entitled to unpaid Base Salary (as
defined in the Employment Agreement) and unpaid expenses (in accordance with
Section 5(h) of the Employment Agreement) to the Retirement Date, and (3) the
Executive shall be entitled to all other unpaid amounts, entitlements and
benefits (whether earned or due) to which the Executive is entitled under the
Company's compensation and benefit plans (to the extent not otherwise addressed
in Section 3 hereof) in accordance with the terms and conditions of such plans
and any underlying agreements evidencing awards under such plans, including, but
not limited to, the incentive plan for the second half of fiscal year 2003 and
any long-term incentive plan (but excluding any annual incentive plan). For the
avoidance of doubt, the Executive shall be treated as a retiree pursuant to the
plans, policies, programs, arrangements of, or other agreements with, the
Company and, as such, his outstanding stock options (all of which options, to
the extent not vested as of the Execution Date, will become vested as of the
Retirement Date) shall remain exercisable for the remainder of their original
terms.

3.    Retirement Benefits. If the Executive (a) continues in the employment of
the Company until the Retirement Date, (b) executes the release (substantially
in the form attached hereto as Exhibit A) and (c) does not revoke such release
prior to the Revocation Date (as defined in Exhibit A), then, subject to the
Executive's compliance with Sections 7(a) and 8 of the Employment Agreement, as
set forth in Section 7 of this Agreement:

(i) in accordance with the Company's regular payroll practices, commencing
immediately following the Revocation Date (but in no event prior to January 1,
2004), the Executive shall receive 24 monthly payments from the Company of
$243,750;


--------------------------------------------------------------------------------


(ii) commencing as of January 1, 2006, the Executive shall be entitled to
receive the defined benefit plan benefits referred to in Section 5(c) of the
Employment Agreement (taking into account the September 17, 1997 letter to the
Executive from the Company) as if he had continued to remain employed with the
Company until December 31, 2005 at an annualized rate of pay of $2,925,000 and
based on his actual age on December 31, 2005. In respect of such defined benefit
plan benefits, the parties agree that $113,742.82 shall be payable by the
Company monthly in the form of a 100% joint and survivor annuity, less the
aggregate monthly amount payable to the Executive pursuant to the Company's
tax-qualified pension plans. For the avoidance of doubt, payments under this
Section 3(ii) shall not be subject to offset or the Executive's continued
compliance with Sections 7(a) and 8 of the Employment Agreement;

(iii) in accordance with Section 6(e)(iii) of the Employment Agreement, the
Company shall pay to the Executive, as soon as practicable following the
Retirement Date, a bonus for 2003 in an amount to be determined pursuant to the
Company's annual incentive plan, which shall in no event be less than
$1,200,000;

(iv) the Executive and his eligible dependents shall be provided with medical,
life insurance and other welfare coverage until December 31, 2005 on the same
basis and subject to the same terms and conditions as would be provided to him
under the Employment Agreement if the Executive had terminated his employment
thereunder for Good Reason;

(v) from the Retirement Date until December 31, 2005, the Company shall continue
to pay the premiums under the insurance policies attached as Exhibit B to the
Employment Agreement. When the Company's obligations to pay such premiums cease
the Company shall have the right to receive, for each policy, (1) the lesser of
(x) the sum of all premiums paid by the Company for which the Company has not
received reimbursement, and (y) the cash surrender value of the policy, plus (2)
the amount paid to the Executive's prior employer pursuant to the first sentence
of Section 5(d) of the Employment Agreement; and

(vi) until December 31, 2006, the Company shall provide, at its expense, the
Executive with (1) office space in New Britain, Connecticut suitable to his
position as the former Chief Executive Officer of the Company and (2) executive
secretarial services.

4.    Legal Fees. The Company shall pay directly or reimburse the Executive for
reasonable legal fees and expenses incurred in connection with the negotiation
and preparation of this Agreement; provided, however, that such payment or
reimbursement obligation shall not exceed $25,000 in the aggregate.

5.    The Executive's Covenants. The Executive shall make himself available to
the Company following the Retirement Date to assist the Affiliated Entities, as
may be requested by the Company at mutually convenient times and places, with
respect to pending and future litigations, arbitrations, governmental
investigations or other dispute resolutions relating to matters that arose
during the Executive's employment with the Company. The Company will reimburse
the Executive for all reasonable expenses and costs he may incur as a result of
providing assistance under this Section 5, upon receipt of proper documentation
thereof. For the avoidance of doubt, the benefits to be provided to the
Executive pursuant to Section 2 or 3 hereof shall not be subject to offset in
the event of a breach or alleged breach by the Executive of this Section 5.

6.    Section 7 of the Employment Agreement. Nothing in Section 7 of the
Employment Agreement shall be construed in a manner that would prevent the
Executive (1) from providing a personal reference to any officer, employee or
consultant upon the unsolicited request of such individual or (2) from
continuing as a member of the board of directors of any entity on which the
Executive is serving on the Retirement Date.

7.    Mitigation. The Executive shall be under no obligation to mitigate
payments made hereunder by seeking employment and there shall be no offset
against amounts due the Executive under this Agreement on account of (i) any
remuneration attributable to any subsequent employment that he may obtain or
(ii) except as otherwise provided in this Section 7, any claims the Company may
have against the Executive. In the event of a violation of Section 7(a) or
Section 8 of the Employment

2


--------------------------------------------------------------------------------


Agreement, the Company's obligation to continue to pay the Executive the
payments in Section 3(i) or to provide the benefits in Section 3(iv), Section
3(v) and Section 3(vi) shall cease as of the date of such breach.

8.    Release. The Company and the Executive shall each execute the release
attached hereto as Exhibit A on or prior to the Retirement Date.

9.    Entire Agreement; Other Benefits. This Agreement shall be effective from
the Execution Date and sets forth the entire agreement of the Company and the
Executive with respect to the subject matter hereof. The Executive expressly
acknowledges and agrees that in the event of his retirement on the Retirement
Date, except as specifically set forth in this Agreement, he will not be
entitled to receive any severance pay, severance benefits, compensation or
employee benefits of any kind whatsoever from any of the Affiliated Entities. If
the Executive employment terminates for any reason prior to the Retirement Date,
this Agreement shall be null and void and of no further effect and the
Employment Agreement shall remain in full force and effect, in which event the
Executive will have preserved all rights pursuant to such agreement, including,
but not limited to, any rights pursuant to Section 6(a)(iv)(F).

10.    Miscellaneous. Sections 9(a) and 9(b) (Successors; Binding Agreement),
Section 11 (Miscellaneous) and Section 13 (Validity) of the Employment Agreement
shall be deemed to be fully incorporated into this Agreement, provided that any
reference to "this Agreement" in such sections shall be deemed to refer to this
Retirement Agreement and not the Employment Agreement.

11.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before one arbitrator to be mutually agreed upon by the parties hereto. In the
event the parties are unable to agree upon an arbitrator, the Company and the
Executive shall each appoint an arbitrator, and these two arbitrators shall
select a third, who shall be the arbitrator. Arbitration shall be held in
Hartford, Connecticut in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award in
any court having jurisdiction; provided however, that the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of the provisions of
Section 7 or 8 of the Employment Agreement and the Executive hereby consents
that such restraining order or injunction may be granted without the necessity
of the Company's posting any bond, it being acknowledged and agreed that any
breach or threatened breach of the provisions of Section 7(a),8(a)(i) or
8(a)(ii) of the Employment Agreement will cause irreparable injury to the
Company and that money damages will not provide an adequate remedy to the
Company. Each party shall bear its own costs and expenses (including, without
limitation, legal fees) in connection with any arbitration proceeding instituted
hereunder; provided, however, that to the extent the Executive prevails, his
costs and expenses shall be promptly reimbursed by the Company.

12.    Notices. All notices and other communications hereunder shall be in
writing; shall be delivered by hand delivery to the other party or dispatched by
private courier such as Federal Express, provided that in each case confirmation
of receipt is obtained, or mailed by registered or certified mail, return
receipt requested, postage prepaid; shall be deemed delivered upon actual
receipt; and shall be addressed as follows:

If to the Executive:

[spacer.gif] John M. Trani
At his address on file with the Company

[spacer.gif] With a copy to:

[spacer.gif] The Law Offices of Joseph E. Bachelder
780 Third Avenue
New York, New York 10017
Attention: Joseph E. Bachelder, Esq.

3


--------------------------------------------------------------------------------


[spacer.gif] If to the Company:

[spacer.gif] The Stanley Works Company
1000 Stanley Drive
New Britain, Connecticut 06053
Attention: General Counsel

[spacer.gif] With a copy to:

[spacer.gif] Stuart N. Alperin, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

13.    Tax Withholding. Notwithstanding any other provision of this Agreement,
the Company may withhold from any amounts payable under this Agreement, or any
other benefits received pursuant hereto, such minimum Federal, state and/or
local taxes as shall be required to be withheld under any applicable law or
regulation.

14.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

[spacer.gif] THE STANLEY WORKS

[spacer.gif] By:    

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] Name:  Derek V. Smith
Title:    Director

[spacer.gif]     

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif]                     John M. Trani

4


--------------------------------------------------------------------------------


EXHIBIT A


MUTUAL RELEASE

(a) John M. Trani ("Releasor") for and in consideration of benefits provided
pursuant to a Retirement Agreement with The Stanley Works entered into effective
as of December       ,2003 (the "Retirement Agreement"), does for himself and
his heirs, executors, administrators, successors and assigns, hereby now and
forever, voluntarily, knowingly and willingly release and discharge The Stanley
Works and its parents, subsidiaries and affiliates (collectively, the "Company
Group"), together with their respective present and former partners, officers,
directors, employees and agents, and each of their predecessors, heirs,
executors, administrators, successors and assigns (but as to any partner,
officer, director, employee or agent, only in connection with, or in
relationship to, his to its capacity as a partner, officer, director, employee
or agent of the Company and its subsidiaries or affiliates and not in connection
with, or in relationship to, his or its personal capacity unrelated to the
Company or its subsidiaries or affiliates) (collectively, the "Company
Releasees") from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Company Releasees, jointly
or severally, Releasor or Releasor's heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can, shall or may have by
reason of any matter, cause or thing whatsoever arising from the beginning of
time to the time Releasor executes this release arising out of or relating in
any way to Releasor's employment or director relationship with the Company, or
the termination thereof, including but not limited to, any rights or claims
arising under any statute or regulation, including the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1990, or the Family
and Medical Leave Act of 1993, each as amended, or any other federal, state or
local law, regulation, ordinance or common law, or under any policy, agreement,
understanding or promise, written or oral, formal or informal, between any
Company Releasee and Releasor. Releasor shall not seek or be entitled to any
recovery, in any action or proceeding that may be commenced on Releasor's behalf
in any way arising out of or relating to the matters released under this
Release. Notwithstanding the foregoing, nothing herein shall release any Company
Releasee from any claim or damages based on (i) the Executive's rights under the
Retirement Agreement, (ii) any right or claim that arises after the date the
Executive executes this release, (iii) the Executive's eligibility for
indemnification in accordance with applicable laws or the certificate of
incorporation or by-laws of the Company (or any affiliate or subsidiary) or any
applicable insurance policy, with respect to any liability the Executive incurs
or incurred as a director, officer or employee of the Company or any affiliate
or subsidiary (including as a trustee, director or officer of any employee
benefit plan) or (iv) any right the Executive may have to obtain contribution as
permitted by law in the event of entry of judgment against the Executive as a
result of any act or failure to act for which the Executive and the Company or
any affiliate or subsidiary are held jointly liable.

(b) Releasor has been advised to consult with an attorney of Releasor's choice
prior to signing this release, has done so and enters into this release freely
and voluntarily.

(c) Releasor has had in excess of twenty-one (21) calendar days to consider the
terms of this release. Once Releasor has signed this release, Releasor has seven
(7) additional days to revoke Releasor's consent and may do so by writing to the
Company as provided in Section 12 of the Retirement Agreement. Releasor's
release shall not be effective, and no payments or benefits shall be due under
Section 3 of the Retirement Agreement, until the eighth day after Releasor shall
have executed this release (the "Revocation Date") and returned it to the
Company, assuming that Releasor has not revoked Releasor's consent to this
release prior to such date.

(d) The Company, for and in consideration of the Executive's covenants under the
Retirement Agreement, on behalf of itself and the other members of the Company
Group and any other Company Releasee, their respective successors and assigns,
and any and all other persons claiming through any member of the Company Group
or such other Company Releasee, and each of them, does hereby now and forever,
voluntarily, knowingly and willingly release and discharge, the Releasor


--------------------------------------------------------------------------------


and dependents, administrators, agents, executors, successors, assigns, and
heirs, from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Releasor, jointly or
severally, the Company and each other member of the Company Group or any other
Company Releasee, their respective successors and assigns, and any and all other
persons claiming through any member of the Company Group or such other Company
Releasee ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising from the beginning of time to the time
the Company executes this release arising out of or relating to the Executive's
employment or director relationship with the Company or the termination thereof,
including, but not limited to, any claim, demand, obligation, liability or cause
of action arising under any federal, state or local employment law or ordinance,
tort, contract or breach of public policy theory or alleged violation of any
other legal obligation. Notwithstanding the foregoing, nothing herein shall
release the Releasor and his dependents, administrators, agents, executors,
successors, assigns, and heirs, (i) in respect of the Company's rights under the
Retirement Agreement for any breach by the Executive of such agreement on or
after the Execution Date of the Retirement Agreement, (ii) from any claims or
damages based on any right or claim that arises after the date the Company
executes this release or (iii) any right the Company or any affiliate or
subsidiary may have to obtain contribution as permitted by law in the event of
entry of judgment against it as a result of any act or failure to act for which
the Company or any affiliate or subsidiary and the Executive are jointly liable.

(e) The Company's release shall become effective on the Revocation Date,
assuming that Releasor shall have executed this release and returned it to the
Company and has not revoked Releasor's consent to this release prior to the
Revocation Date.

(f) In the event that any one or more of the provisions of this release shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this release shall not in any way be affected
or impaired thereby.

This release shall be governed by the law of the State of Connecticut without
reference to its choice of law rules.

THE STANLEY WORKS

[spacer.gif] By: ______________________________
Name: Derek V. Smith
Title: Director

Signed as of this      day of December, 2003.

[spacer.gif] __________________________________
John M. Trani

Signed as of this      day of December, 2003.

2


--------------------------------------------------------------------------------
